 
Exhibit 10.2
 


Cotes [logo1.jpg]WELL TO WIRE ENERGY INC.

 
 
 
 
 
Mr. George
Coates                                                                                         
May 02, 2008
President
Coates International Ltd.
Highway 34 and Ridgewood Road
Wall, NJ  07719
 
RE; WELL TO WIRE ENERGY INC.’S POWER GENERATOR REQUIREMENTS
 
Dear Mr. Coates:
 
Please be advised that Well To Wire Energy is fully funded for the manufacture
and delivery of 7,404 CSRV industrial electrical generating systems (CSRV 855
in3 engine, 150 kW generator, control system & packaging) at $ 150,000 per unit
for a total of  $1,110,000.00 over the next five years. The capital financing
has been arranged through Canada West Corporation Finance Inc. 
 
We are very pleased to hear that CIL plans to start production of these engines
and generators in the second quarter of 2008.
 
We are looking forward to delivery of these generators at your earliest
convenience.
 
If you have any questions, please contact me directly.
 
Regards,

      /s/Bryan Campbell      
Bryan Campbell
 
    President               May 02, 2008      

 
 
 
 
 

--------------------------------------------------------------------------------

#17,1700 Varsity Estates Drive NW
Calgary   Alberta   T3B 2W9
Tel: (403) 288-3647              Fax: (403) 286-3696
 